IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMIE DEAN,                                              No. 84554
                                          Appellant,
                                   VS.                                         FILE
                THE STATE OF NEVADA,
                                 Respondent.                                   JUL 08 2022
                                                                             ELIZABETH A. BROWN
                                                                           CLERK OF SUPREME COURT
                                                                          BY
                                                                               DEPU   CLERK
                                      ORDER DISMISSING APPEAL

                            This is an appeal from an order denying a motion to quash
                parole and probation bench warrant and issue a dishonorable discharge
                from probation. Eighth Judicial District Court, Clark County; Carli Lynn
                Kierny, Judge.
                            On April 19, 2022, this court entered an order directing
                appellant to show cause why this appeal should not be dismissed for lack of
                jurisdiction. When appellant failed to comply with the court's order, on May
                26, 2022, this court directed appellant to file a response to the show-cause
                order within 14 days. To date, appellant has failed to file a response or
                otherwise communicate with this court.        This court concludes it lacks
                jurisdiction to consider this appeal, see Castillo v. State, 106 Nev. 349, 352,
                792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
                statute or court rule provides for an appeal), and
                            ORDERS this appeal DISMISSED.



                                         Silver


                                             J                                           , J.
                Cadish                                      Pickering
SUPREME COURT
      OF
    NEVADA


                                                                                       ,P- - 2-i Sa3
(01 1947A
                cc:   Hon. Carli Lynn Kierny, District Judge
                      Mueller & Associates
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(01 I 947A
                                                   2